ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group II in the reply filed on 5 August 2022 is acknowledged.
Claims 1-12 and 14 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 August 2022.
	Claims 13 and 15 are under prosecution.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 19 December 2019 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	The application has been amended as follows: 
IN THE CLAIMS
This application is in condition for allowance except for the presence of claims 1-12 and 14  directed to Inventions non-elected without traverse.  Accordingly, claims 1-12 and 14 have been cancelled.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:	
	The claimed arrangement of the four nucleic acid molecules and the specifically claimed attachment of the claimed moieties (i.e., the dye, the quencher, the protein, and the competitor) thereto are free and clear of the cited prior art.  The closest prior art is that of Shekdar et al (U.S. Patent Application Publication No. US 2013/0323726 A1, published 5 December 2013) and Heyduk (U.S. Patent Application Publication No. US 2008/0044826 A1, published 21 February 2008).  Shekdar et al teach first and second nucleic acids having an attached dye and quencher, respectively (e.g., Figure 1A), as well and proteins (i.e., enzymes) and competitors (i.e., inhibitors; paragraph 0238), which are on adjacent ends of the strands (paragraph 0005), and thus cannot be on the claimed third and fourth nucleic acids molecules.  Heyduk teaches four-component nucleic acid constructs which meet the claimed double strand limitations as well as a dye on a first nucleic acid and a quencher on a second nucleic acid (e.g., Figure 3).  Heyduk does not teach in competitors or proteins on the remaining two strands.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Claims 13 and 15 are allowed
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634